ROBINS I<APLAN LLP
ATTORNEYS AT LAW
MOUNTAlN VIEW

10
11
12
13
14
15
16
12
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cV-02092-HSG Document 90-4 Filed 10/05/18 Page 1 of 4

Michael F. Ram (SBN 104805)
mam@robinskaplan.com

Susan S. Brown (SBN #287986)
sbrown@robinskaplan.com

ROBINS KAPLAN LLP

2440 West El Camino Real, Suite 100
Mountain View, CA 94040
Telephone: 650 784 4040
Facsimile: 650 784 4041

Kevin E. Epps (appearing pro hac vice)
kevin@ehdhlaw.com

Adam L. Hoipkemier (appearing pro hac vice)
adam@ehdhlaw.com

EPPS, HOLLOWAY, DELOACH &
HOIPKEMIER_, LLC

1220 Langford Drive, Bldg. 200

Watkinsville, GA 30677

Samuel Strauss (appearing pro hac vice)
Sam@turkestrauss.com

TURKE & STRAUSS LLP

613 Williamson Street, Suite 209
Madison, Wisconsin 53703-35]5

Attorneysfor Plainrijfs and Settlement Class

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

VANA FOWLER and MICI-IAEL
PETERS,

Plaintiffs,
v.
WELLS FARGO BANK, N.A.,

Defendant.

 

 

 

 

CaSe No. 4:17-CV-02092-HSG

DECLARATION OF VANA FOWLER IN
SUPPORT OF M()'I`ION F()R
ATTORNEYS’ FEES, COSTS, AND FOR
CLASS REPRESENTATIVE SERVICE
AWARDS

Date: December 20, 2018
Time: 2:00 p.m.
Place: Courtroom 2, 4th Floor

Judge: Hon. Haywood Gilliam, Jr.

 

RoBle KAPLAN LLP
ATTORNE\'S AT LAW
MOUNTAIN Vle

\DOO--]O‘\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 4:17-cV-02092-HSG Document 90-4 Filed 10/05/18 Page 2 014

I, Vana Fowler, declare as follows:

l. l am a resident of Victorville, California. 1 make this Declaration of my own
personal knowledge If called upon to testify, l could and would testify competently to the truth of
the matters stated herein.

2. I am one of the plaintiffs in this class action.

3. I am making this Declaration in support of Plaintiffs’ Motion for Attorneys’ Fees,
Costs, and for Class Representative Service Awards.

4. l am a member of the proposed class l had an FHA mortgage held by Wells Fargo
Bank, N.A. l understand now that l was charged post-payment interest when l prepaid the loan
although l did not realize it at the time.

5. l understand that as a class representative I am obligated to protect the interests of
all class members l realize that my lawyers also have a responsibility to protect the interests of all
class members l know of no conflicts of interest among class members

6. l have reviewed the Settlement Agreement and exhibits l discussed these
documents with my attorneys I participated in the mediation as the settlement negotiations took
place, as well as follow-up calls and emails with my attorneys l approved the proposed Settlement
Agreement because l believe it is fair, adequate, and reasonable and in the best interests of the class

7. l have not been offered any preferential treatment to settle this dispute I understand
that under the proposed Settlement Agreement, Class Counsel may seek incentive payments or
Service awards for myself and the other two Class Representatives. I understand that the Court will
have to approve any incentive payment and that there is no assurance that l will receive an incentive
payment

8. l assisted my attorneys in obtaining loan documents and responding to discovery,

and reviewed correspondence and court filings to stay abreast of proceedings l flew to San

 

MOUNTAIN Vlaw

RoBINs I<APLAN LLP
ATTORNEYS AT LAW

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 4:17-cV-02092-HSG Document 90-4 Filed 10/05/18 Page 3 014

Francisco and stayed overnight in order to attend the mediation in this case. l estimate that l spent
between 40 and 50 hours on this case.

l declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, and that this Declaration was signed in Victorville, California, on October 2, 2018.

,L/r? 242 ~ 217/t 45

"Vana Fowler'

-2_

Declaration of Adam Hoipkemier in Support of Plaintiffs’ Mo_tion for Attorneys’ Fees and
Expenses and For Class Representative Service Awards

 

MOUNTAIN VIEW

ROBINS I<APLAN LLP
ATTORNEYS AT LAW

mouthch

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 4:17-cV-02092-HSG Document 90-4 Filed 10/05/18 Page 4 014

CERTIFICATE OF SERVICE
l certify that, on October 5, 2018, l caused this Declaration of Vana Fowier in Support of
l\/lotion for Attorneys’ Fees, Costs, and Incentive Awards to be filed using the CM/ECF system,
which will provide electronic notification and service on the following counsel:

David Reidy
DReidv@mcguirewoods.com

K. lsaac deVyver
Kderver@mcguirewoods.com

Karla Johnson
KJobnson@mcguirewoods.com

Sara F. Holladay-Tobias
STobias@mcguirewoods.com

 

DATED: October 5, 2018 EPPS, HOLLOWAY, DELOACH
& HOIPKEMIER, LLC

By: /s/ Adam Ho_z'pkemz'er
Adam Hoipkemier (SBN 745811)

1220 Langford Drive
Building 200-101
Watkinsville, GA 30677
Telephone: 706 508 4000
Facsimile: 706 842 6750
adam@ehdhlaw.com

Attorneysfor Plaintz`ffs and Sertlement Class

_3-

Declaration of Adam Hoipkemier in Support of Plaint_iffs’ l\/lo_tion for Attorneys’ Fees and
Expenses and For Class Representat1ve Service Awards

 

